787 P.2d 691 (1990)
STATE of Hawaii, Plaintiff-Appellee,
v.
James Thomas WATSON, Defendant-Appellant.
No. 13768.
Supreme Court of Hawaii.
March 2, 1990.
*692 Linda C. Ramirez, Deputy Public Defender, Honolulu, on the brief, for defendant-appellant.
June Ikemoto, Deputy Pros. Atty., Lihue, Kauai, on the brief, for plaintiff-appellee.
Before LUM, C.J., PADGETT, HAYASHI and WAKATSUKI, JJ., and Retired Justice NAKAMURA, Assigned by reason of Vacancy.
PADGETT, Justice.
This is an appeal from a conviction for driving under the influence (DUI) (HRS § 291-4(a)(1)). Appellant contends that there was no proof that he was operating a vehicle on a public highway, and that consequently his motion to dismiss should have been granted.
We see nothing in HRS § 291-4 which requires that the operation of a vehicle while under the influence of intoxicating liquor be done on a public highway. Appellant argues that other statutes, in pari materia, apply only to actions taken on public highways. It is true that other sections relating to traffic violations are limited to actions taken on public highways, but the strong public policy against the operation of a vehicle while under the influence of intoxicating liquor is sufficient to extend the prohibition of the statute to any vehicle, which is exactly what the statute provides. Appellant's contention is therefore without merit.
Appellant also contends that there was error in sentencing him as a second offender since the State introduced no evidence with respect thereto. An examination of the transcript shows that the prosecutor brought to the attention of the court a previous conviction and that appellant's counsel made no objection to sentencing as a second offender. Any error in failing to adduce proof was therefore waived. Affirmed.